Biofield Corp. Expands Arsenal Of Non-Invasive Diagnostic Devices Acquires Global Distribution Rights for ValioRx plcs HPV and Cancer Diagnostic Products · Wednesday February 4, 2009, 9:00 am EST PHILADELPHIA & HONG KONG(BUSINESS WIRE)Biofield Corp. (OTCBB:BZEC - News), a medical technology company which develops and acquires noninvasive diagnostic medical devices to assist in detecting and preventing cancer and other illnesses for the world’s largest population centers, announced today that it has acquired additional products for its portfolio of non-invasive cancer diagnostic products. Specifically, Biofield has acquired the exclusive worldwide distribution rights outside of Belgium, for ValiRx plc’s Human Papilloma Virus (HPV) diagnostic test for cervical cancer as well as for ValioRx’s HyperGenomicsTM and NucleosomicTM cancer diagnostics products. While the Company’s initial focus was on securing U.S. FDA approval to distribute the Company’s proprietary Biofield Diagnostic System for the early detection of breast cancer (the “BDS”) in the U.S., the Company has reoriented and expanded its energies to focus on offering non-invasive and cost effective technologies, on an easily accessible basis, to the world’s largest population centers. The Company anticipates achieving its goal by generating sales of the BDS in foreign markets and acquiring other non-invasive detection and prevention technologies.
